Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,675,470. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious broadening over at least one claim of the ‘470 patent.  For example, application claim 1 is considered to be an obvious broadening over patent claim 1.


Claim Rejections - 35 USC § 103
Claim 1-4,8-14,16-20,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698).
1. A method for actively balancing charges for a high-frequency neural stimulation device, the method comprising:
applying, during a stimulation phase of a neural stimulation procedure, through a pair of electrodes electrically coupled to a bundle of nerve fibers, a first current to the bundle of nerve fibers;
applying, during a recovery phase of the neural stimulation procedure, through the pair of electrodes, a second current to the bundle of nerve fibers, the first current and the second current having opposite polarities; (at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered.  However, biphasic stimulation, although standard in the art, is not explicitly taught.  Tsampazis teaches biphasic stimulation of nerves, ¶31.  To use biphasic stimulation of nerves using Armstrong would have been obvious since it is standard in the art and would merely yield predictable results. )

(see at least ¶25,26,37 of Armstrong and at least ¶35 teaches shorting the electrodes together by connecting switch 206 to the same electrode as switch 202.)

applying, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up. ( at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal.  Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge.  For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))

2. The method of claim 1, wherein applying the first current includes activating a current source by actuating a pair of switches to transition from an open state to a closed state, wherein the pair of switches in the closed state define a flow path for the first current.  (see at least figure 2 of Armstrong and ¶23,24)

3. The method of claim 2, wherein applying the second current includes activating the current source by actuating a second pair of switches to transition from the open state to the closed state subsequent to the pair of switches transitioning from the closed state to the open state, wherein the second pair of switches in the closed state define a new flow path for the second current.  (see at least figure 2 of Armstrong and ¶23,24.  To produce the biphasic pulses of Tsampazis the first switch would open and the second switch would close to allow current flow in the opposite direction, as is known in the art)

4. The method of claim 1, wherein determining the charge buildup includes routing samples of the voltages to a comparator for identifying a positive charge buildup or a negative charge buildup based on (at least ¶27 of Armstrong teaches comparing voltage sample, or differential, to a voltage threshold.  It is considered implicit/obvious that such comparing uses a comparator.  Further, at least ¶62 of Tsampazis teaches the use of a comparator).

8. The method of claim 1, wherein the pair of electrodes are shorted together. (at least ¶35 of Armstrong teaches that both switches are connected to the same electrode)

9. The method of claim 1, wherein the delta current is a current generated based on a voltage differential between the pair of electrodes.  (if the voltage differential is greater than a threshold, then an active charge balancing single is applied, see at least ¶39 of Armstrong)

10. The method of claim 1, wherein the delta current is a current generated based on the charge buildup. (the charge buildup is considered to be the residual charge left on the electrodes after the discharge period has elapsed; see at least ¶35-40 of Armstrong)

11. A system comprising: a circuit configured to: apply, during a stimulation phase of a neural stimulation procedure, through a pair of electrodes electrically coupled to a bundle of nerve fibers, a first current to the bundle of nerve fibers; apply, during a recovery phase of the neural stimulation procedure, through the pair of electrodes, a second current to the bundle of nerve fibers, the first current and the second current having opposite polarities; ((at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered.  However, biphasic stimulation, although standard in the art, is not explicitly taught.  Tsampazis teaches biphasic stimulation of nerves, ¶31.  To use biphasic stimulation of nerves using Armstrong would have been obvious since it is standard in the art and would merely yield predictable results. )

determine a charge buildup in the bundle of nerve fibers based on sampled voltages between the pair of electrodes, wherein the pair of electrodes are configured to be temporarily shorted together to allow the (see at least ¶25,26,37 of Armstrong and at least ¶35 teaches shorting the electrodes together by connecting switch 206 to the same electrode as switch 202.)

and apply, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up. ( at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal.  Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge.  For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))

12. The system of claim 11, wherein applying the first current includes activating a current source by actuating a pair of switches to transition from an open state to a closed state, wherein the pair of switches in the closed state define a flow path for the first current. (see at least figure 2 of Armstrong and ¶23,24)

13. The system of claim 12, wherein applying the second current includes activating the current source by actuating a second pair of switches to transition from the open state to the closed state subsequent to the pair of switches transitioning from the closed state to the open state, wherein the second pair of switches in the closed state define a new flow path for the second current.   (see at least figure 2 of Armstrong and ¶23,24.  To produce the biphasic pulses of Tsampazis the first switch would open and the second switch would close to allow current flow in the opposite direction, as is known in the art)

14. The system of claim 11, wherein determining the charge buildup includes routing samples of the voltages to a comparator for identifying a positive charge buildup or a negative charge buildup based on a voltage differential between the pair of electrodes.  (at least ¶27 of Armstrong teaches comparing voltage sample, or differential, to a voltage threshold.  It is considered implicit/obvious that such comparing uses a comparator.  Further, at least ¶62 of Tsampazis teaches the use of a comparator).

16. The system of claim 11, wherein the delta current is a current generated based on a voltage differential between the pair of electrodes.  (if the voltage differential is greater than a threshold, then an active charge balancing single is applied, see at least ¶39 of Armstrong)

17. The system of claim 11, wherein the delta current is a current generated based on the charge buildup.  (the charge buildup is considered to be the residual charge left on the electrodes after the discharge period has elapsed; see at least ¶35-40 of Armstrong)

18. A neural stimulation apparatus comprising:
a pair of electrodes configured to be electrically coupled to a bundle of nerve fibers;
a stimulation circuit electrically coupled to the pair of electrodes and including a first current source for applying a first current and a second current to the bundle of nerve fibers through the pair of electrodes during a neural stimulation procedure, the second current having an opposing polarity to the first current; (at least figure 1 of Armstrong shows electrodes 125 attached to nerve bundles to which electrical charge is delivered.  However, biphasic stimulation, although standard in the art, is not explicitly taught.  Tsampazis teaches biphasic stimulation of nerves, ¶31.  To use biphasic stimulation of nerves using Armstrong would have been obvious since it is standard in the art and would merely yield predictable results. )
and
a balancing circuit electrically coupled to the pair of electrodes and configured to:
determine a charge buildup in the bundle of nerve fibers based on sampled voltages between the pair of electrodes, wherein the pair of electrodes are configured to be temporarily shorted together to allow the charge build up to dissipate;  (see at least ¶25,26,37 of Armstrong and at least ¶35 teaches shorting the electrodes together by connecting switch 206 to the same electrode as switch 202.)

and apply, through the pair of electrodes, a delta current to the bundle of nerve fibers based on the sampled voltages to reduce the charge build up.  ( at least ¶24 of Armstrong teaches active charge balancing where a delta current (second electrical signal) is applied to the electrodes; see also ¶36 of Armstrong which also teaches active charge balancing by applying an electrical signal.  Further, at least ¶39 of Armstrong teaches that the response may be determined by the magnitude of the net charge.  For example, the more residual charge, the greater the delta current delivered, (increasing the active charge balancing electrical signal))

19. The neural stimulation apparatus of claim 18, wherein the pair of electrodes are shorted together. (at least ¶35 of Armstrong teaches that both switches are connected to the same electrode)

20. The neural stimulation apparatus of claim 18, wherein determining the charge buildup includes routing samples of the voltages to a comparator for identifying a positive charge buildup or a negative charge buildup based on a voltage differential between the pair of electrodes.  (at least ¶27 of Armstrong teaches comparing voltage sample, or differential, to a voltage threshold.  It is considered implicit/obvious that such comparing uses a comparator.  Further, at least ¶62 of Tsampazis teaches the use of a comparator).

24. The neural stimulation apparatus of claim 18, wherein the delta current is a current generated based on a voltage differential between the pair of electrodes.  (if the voltage differential is greater than a threshold, then an active charge balancing single is applied, see at least ¶39 of Armstrong)

25. The neural stimulation apparatus of claim 18, wherein the delta current is a current generated based on the charge buildup.  (the charge buildup is considered to be the residual charge left on the electrodes after the discharge period has elapsed; see at least ¶35-40 of Armstrong)

Claim 5,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698), and further in view of Khalil et al (2014/0277260).
5. The method of claim 4, wherein the comparator comprises an op-amp circuit. (Armstrong doesn’t teach an op amp comparator.  However, op amp comparators are taught at least in ¶85 of Khalil.  It would have been obvious to use an op amp comparator with Armstrong since they are common in the art and their use would merely yield predictable results.)

15. The system of claim 14, wherein the comparator comprises an op-amp circuit.  (Armstrong doesn’t teach an op amp comparator.  However, op amp comparators are taught at least in ¶85 of Khalil.  It would have been obvious to use an op amp comparator with Armstrong since they are common in the art and their use would merely yield predictable results.)

21. The neural stimulation apparatus of claim 20, wherein the comparator comprises an op-
amp circuit.  (Armstrong doesn’t teach an op amp comparator.  However, op amp comparators are taught at least in ¶85 of Khalil.  It would have been obvious to use an op amp comparator with Armstrong since they are common in the art and their use would merely yield predictable results.)

Claim 6,7,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698), and further in view of Trier et al (2012/0296391).
6. The method of claim 1, wherein applying the delta current includes:
routing a voltage output signal from a comparator device to a selection input of a
multiplexer; determining, by the multiplexer, a value corresponding to the voltage output signal; and
routing a first voltage or a second voltage to a switch of a stimulation circuit for actuating
the switch to a closed state to activate a current source to apply the delta current.  (as mentioned above, at least ¶27,28 of Armstrong teaches routing voltage to a comparator.  However, a multiplexer is not taught.  Trier teaches the use of a multiplexer; see at least figure 2 and ¶43.  To use a multiplexer would have been obvious since they are well known in the art to control the flow of signals from one stage to another, and their use would merely yield predictable results.)

7. The method of claim 6, wherein the first voltage has a first value for actuating the switch
to transition to the closed state concurrently with a pair of switches transitioning to a closed state
to define a current path for the first current, and wherein the second voltage has a second value
for actuating the switch to transition to the closed state concurrently with a second pair of
switches transitioning to a closed state to define a second current path for the second current.  (as mentioned supra, Armstrong teaches various switches that can be open/closed to define a current path; see at least figure 2.  The delta current of Armstrong can be applied to any electrode pair that has a residual voltage thereon)

22. The neural stimulation apparatus of claim 18, wherein applying through the pair of
electrodes, a delta current to the bundle of nerve fibers comprises:
routing a voltage output signal from a comparator device to a selection input of a
multiplexer; determining, by the multiplexer, a value corresponding to the voltage output signal; and
routing a first voltage or a second voltage to a switch of a stimulation circuit for actuating
the switch to a closed state to activate a current source to apply the delta current.  (as mentioned above, at least ¶27,28 of Armstrong teaches routing voltage to a comparator.  However, a multiplexer is not taught.  Trier teaches the use of a multiplexer; see at least figure 2 and ¶43.  To use a multiplexer would have been obvious since they are well known in the art to control the flow of signals from one stage to another, and their use would merely yield predictable results.)

23. The neural stimulation apparatus of claim 22, wherein the first voltage has a first value
for actuating the switch to transition to the closed state concurrently with a pair of switches
transitioning to a closed state to define a current path for the first current, and wherein the second

with a second pair of switches transitioning to a closed state to define a second current path for
the second current.  (as mentioned supra, Armstrong teaches various switches that can be open/closed to define a current path; see at least figure 2.  The delta current of Armstrong can be applied to any electrode pair that has a residual voltage thereon)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792